Citation Nr: 1530883	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Navy from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa.

The Board remanded this issue in November 2011 and March 2014 for further evidentiary development.


FINDING OF FACT

The most probative and competent evidence of record fails to establish that the Veteran's bilateral knee problems, to include prepatellar bursitis, patellofemoral syndrome, and degenerative joint disease, were present in service or that arthritis manifest to a compensable degree within one year of service discharge; and there is no medical evidence relating any of these disorders to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via a letter dated in April 2006 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The letter addressed all notice elements and predated the initial adjudication by the AOJ in February 2007.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  There is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

As stated in the Introduction, the claim was previously remanded in 2011 and 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained a VA medical opinion and addendum in December 2011 and May 2014 to assist in determining whether the Veteran's bilateral knee disability is attributable to military service or service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  

The Board finds that the opinions are more than adequate, as they reflect a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Together these opinions also address service connection for bilateral knee disability on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 


Law and Analysis

The Veteran is seeking service connection for his bilateral knee symptoms which he asserts had their onset during military service.  Alternatively he contends his bilateral knee disability is secondary to his service-connected bilateral foot disability.  Service connection is currently in effect for bilateral pes cavus.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis (degenerative joint disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis (degenerative joint disease) is subject to presumptive service connection under 38 CFR § 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint disease) is listed in section 3.309(a).  Notably, the Veteran's history of prepatellar bursitis and patellofemoral syndrome are not chronic diseases enumerated under 38 C.F.R. § 3.309(a) and, therefore, are not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran essentially contends he has a current bilateral knee disorder due to injury he sustained in a fall from a dump truck during active service, which also resulted in his service-connected bilateral foot disorder.  Service treatment records are entirely negative for any specific knee complaints during service, and none are documented.  Although these records do show the Veteran was treated for various foot-related complaints and that his feet were X-rayed after he "jumped and landed" on them in April 1984, his symptoms were confined to the feet with no complaints or findings pertaining to either knee.  In April 1985, just prior to discharge from active service, he completed a medical history questionnaire and indicated a history of swollen/painful joint.  The examiner noted a preexisting condition of painful joint and occasional cramping in the leg that was not considered disabling.  However, the Veteran's enlistment examination report reflects no pre-existing joint disability.  In addition, there was no reference to any knee injuries at the time of his 1985 service separation examination.

Post-service records in connection with a claim for Worker's Compensation benefits document an intercurrent on-the-job injury to the Veteran's right knee in October 1986.  Thereafter he was treated for recurrent episodes of prepatellar bursitis of the right knee and subsequently underwent right knee surgery (resection of a chronic bursa) in January 1987.  See clinical records from T.S. Meade, M.D. dated November 1986 to March 1987.  The next relevant records are dated in 2007 when the Veteran complained of right knee pain.  X-rays of the knees were normal.  See VA clinical records dated from September 20, 2007 and December 5, 2007.

When examined by VA in August 2008, the examiner diagnosed bilateral patellofemoral syndrome, which he concluded was not likely related to the Veteran's service-connected pes cavus which is not radiographically present and rarely results in knee dysfunction.  The Veteran also had non-service connected pes planus deformity, which the examiner noted, if severe results in an eventual increased valgus angle (stress) on the medial aspect of the knee.  The examiner also noted that a number of foot conditions were capable of causing damage to the knee.  He then explained that "forces" transmitted up the lower leg to the knee, eventually result in medical collateral ligament pain.  Forces transmitted to the knee from the foot also result in symptoms of the lower legs, as a "link" from one joint to another.  However, in the Veteran's case, the necessary "link" is not present.  In order for the Veteran's knee to be affected as a result of his feet, a symptomatic line of transmission, must be present and in this it is not.  The examiner concluded the Veteran's knee pain was not secondary to his foot pain.  

In October 2008, after additional review of the claims file, the VA examiner offered an addendum opinion that also dissociated the Veteran's patellofemoral syndrome from active service.  He noted there were no complaints of knee pain in the service treatment records and that actually there were no complaints of foot or lower extremity symptoms following his jumping injury in April 1984.  In addition, the 20+ year absence of medical records, indicates any knee complaints were not functionally limiting or were absent altogether.  The only knee complaints were made beginning in September 2007 and are retrospective and inconsistent with objective medical records.  He concluded that the Veteran's knee symptoms are the result of patellofemoral syndromes, as noted in previous August 2008 examination, and not related to military service 20+ years ago.  

Although the VA examiner provided a thorough and well supported opinions regarding whether the Veteran's bilateral knee disability had its onset during military service or was due to his service-connected bilateral pes cavus, he provided no opinion regarding aggravation of the bilateral knee disability by the pes cavus.  In addition, an October 2008 MRI showed evidence of degenerative changes in both knees. 

In April 2009, a private chiropractor opined that based on the history provided by the Veteran, and the October 2008 MRI report, it was possible the in-service "jumping" injury could have caused his present degenerative condition.  See medical opinion from D.J. Hannan D.C. dated April 1, 2009.  

During the course of this appeal, the case has been remanded twice in order to properly resolve the etiological question of whether the Veteran's bilateral knee disability is attributable to military service or service-connected disability.  In December 2011, the claims file was returned to the VA examiner from 2008 who once again reviewed the claims file in its entirety, including the Veteran's medical history, radiology findings, and past clinical reports from treating physicians.  He reiterated his previous conclusion that the Veteran's bilateral knee condition was less likely than not (less than a 50 percent probability) caused by, a result of, or the in-service injury in April 1984.  

The examiner noted that not only were there no knee injuries or complaints during military service, the Veteran denied any knee injuries at all.  The Veteran's main complaint was of increased knee pain with squatting and crouching in his employment as a cable television installer.  He also noted that an orthopedic surgeon determined that the October 2008 MRI was normal with no evidence of degenerative changes, which even if present have no correlation with the Veteran's symptoms of bilateral patellofemoral syndrome.  The MRI findings were noted 20+ years following military service and were not present during military service due to the absence of knee complaints until November 1986, when he was seen following contusion to his right knee during work activity.  The examiner essentially questioned why there were no complaints until recently, if in fact the degenerative changes were present during military service.  He then explained that this was a simple case of the Veteran reacting to an imaging diagnosis, which he believed was pathological, and then attempting to relate the diagnosis to an in-service injury of which there is no record.  The examiner further explained that in most cases the presence of a joint effusion indicates a recent injury or trauma not one 20+ years prior.  He concluded that the MRI findings from 2008 have absolutely no correlation with the Veteran's symptoms and were not present during military service.  

In April 2014, pursuant to the Board's most recent remand, the claims file was returned, in pertinent part, to address whether there is any additional disability resulting from aggravation of any the bilateral knee disability by the service-connected pes cavus.  The examiner reviewed the claims file, including service and post-service treatment records, the results of previous examinations, and the Veteran's diagnosis of bilateral pes cavus since 1981.  He then described the baseline level of severity of the Veteran's bilateral patellofemoral syndrome noting that there were no complaints of knee pain until after service when the Veteran had right patellar bursitis in 1986 and subsequent surgery in 1987.  The records are silent for any further knee complaint until 2007 and current X-rays indicate minimal degenerative changes in the knees.  He then concluded that while the current severity of the Veteran's bilateral patellofemoral syndrome is greater than the baseline, it was not aggravated beyond its normal progression.  

The examiner explained that there was no clear evidence from review of orthopedic literature to suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis.  Or shortening of the injured limb resulting in length discrepancy of more than 5cm so that the individual's gait pattern has been altered to the extent that clinically there is an obvious Trendelenburg gait.  After review of various medical references and comparisons/contrasts to cases noted in orthopedic, physical therapy, and sports medicine texts, the examiner concluded that it is less than likely than not that the bilateral knee condition is related to his service connected bilateral foot condition.

The Board is unable to attribute the bilateral knee disability to his service-connected foot disability.  The August 2008 and April 2014 VA opinions are highly probative as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiners considered the Veteran's relevant medical and other history, including the Veteran's belief that his knee disabilities developed as a result of his service-connected foot disability.  The examiners were able to fully address the salient question as to the origin of the Veteran's knee disabilities and their relationship to his service-connected pes cavus.  

Careful consideration has also been given to the opinion of the private medical provider as to the nature and etiology of the Veteran's bilateral knee disorder.  However, the private opinion, while supportive of the claim, is limited in terms of its ultimate probative value as it is equivocal in nature, only asserting that it is "possible" that the jump injury could have resulted in the degenerative knee condition. See McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006) (a speculative medical opinion as to causation cannot establish a medical nexus to service.); see also Bloom v. West, 12 Vet.App. 185 (1999) (could have in medical opinion is speculative). Accordingly, the Board finds that the VA opinions are more probative as to nexus.

Consideration has also been given to the Veteran's assertions regarding the etiology of his bilateral knee disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing arthritis and/or its etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is considered competent to report he had knee pain, during and since service.  However, he is not competent to diagnose chronic disabilities or to opine on the relationship between his military service and current knee disabilities.  Nor is the Veteran competent to attribute the coincidence of bilateral knee pain occurring at the time of, or after, a diagnosis of pes cavus as establishing the etiology of, or chronically aggravating, his knee disability.  Moreover, whether there is actually any cause and effect relationship (and by this the Board means either that the pes cavus caused or aggravated his bilateral knee disorders, or had its onset at the same time as this disabilities), is not answered by his report of symptoms.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not considered competent to provide evidence as to more complex medical questions).  Therefore, his lay evidence as to nexus is not competent in this case. 

Consequently, the preponderance of the competent, probative evidence of record weighs against the claim for service connection for a bilateral knee disability to include prepatellar bursitis, bilateral patellofemoral syndrome, and degenerative joint disease on a direct or secondary basis and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim).



ORDER

Service connection for a bilateral knee disability, to include patellofemoral syndrome and degenerative joint disease is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


